F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                         MAR 8 2002
                               TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 DAN HENRY TIJERINA,


             Petitioner-Appellant,                      No. 01-4221
 v.                                               (D.C. No. 01-CV-556-S)
 UTAH STATE BOARD OF                                     (D. Utah)
 PARDONS; PAUL SHEFFIELD;
 GERALD COOK, Warden,
             Respondents-Appellees.


                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and MURPHY, Circuit Judges.


      After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      State prisoner Dan Henry Tijerina, proceeding pro se, seeks to appeal the

dismissal of his 28 U.S.C. § 2254 habeas corpus petition. In his habeas petition,



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Mr. Tijerina claimed that the Utah State Parole Board breached his plea

agreement and that it failed to provide due process at parole hearings that took

place in either November 1987 or November 1988. The district court dismissed

the petition as untimely under AEDPA. Petitioner now seeks a certificate of

appealability.

        In order for this court to grant a certificate of appealability, Petitioner must

make a “substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To do so, Petitioner must demonstrate that “reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been

resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473,

484 (2000) (quotations omitted).

        After a careful review of the petition, the district court’s opinion, and the

relevant record, we conclude that for substantially the same reasons as those

given by the district court Petitioner does not present a debatable question for

reasonable jurists.

        Thus, we DENY Petitioner a certificate of appealability and DISMISS the

case.

                                                  Entered for the Court

                                                  Monroe G. McKay
                                                  Circuit Judge

                                            -2-